429 F.2d 36
UNITED STATES of America, Plaintiff and Appellee,v.Daniel Ernest HAYES, Appellant.
No. 24703.
United States Court of Appeals, Ninth Circuit.
July 8, 1970.

Leonard L. Nolting, Oakland, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Brian James O'Neill, Theodore E. Orliss, Gregory E. Fischbach, Asst. U. S. Attys., Robert L. Brosio, Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and WOLLENBERG, District Judge.
PER CURIAM:


1
The judgment of conviction in this Dyer act case is affirmed.


2
The only point is an assertion of incompetent representation. The contention is that taking the car and leaving so much evidence lying around shows irrational behavior that negatives the necessary intent.


3
On the full facts, we cannot say that it was incumbent on counsel to make an insanity issue.